Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 C ONFIDENTIAL T REATMENT R EQUEST [ * ] indicates information that has been omitted pursuant to a confidential treatment request and this information has been filed under separate cover with the Commission AGREEMENT FOR THE PURCHASE AND SALE OF BLOOD PLASMA THIS AGREEMENT (the Agreement) is made and entered into this September 6th 2007, by and between GAMMACAN LTD. , an Israeli Corporation, with its principal place of business at 39 Jerusalem Street, Kiryat Ono, 55423, Israel (GammaCan) and DCI MANAGEMENT GROUP, LLC , a Delaware Corporation, with its principal place of business at 1019 Ft.
